Citation Nr: 0628732	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  The veteran died in December 1999.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for service connection for the cause of the veteran's death.

The appellant participated in a RO hearing in March 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board remanded this claim for additional development in 
July 2005.


FINDINGS OF FACT

1.  The veteran's death in December 1999 was the result of 
respiratory failure due to chronic obstructive pulmonary 
disease (COPD).

2.  At the time of his death, the veteran was not service-
connected for any disability but was in receipt of non-
service connected pension benefits and special monthly 
pension due to the need for aid and attendance.


3.  Respiratory disorders and COPD were not present during 
active military service, manifested to a compensable degree 
within one year subsequent to the veteran's separation from 
service, or shown to be related to his service.  

4.  The preponderance of the competent and persuasive 
evidence of record is against a finding that a service-
connected disability caused or contributed substantially or 
materially to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted, as respiratory disorders and COPD were not 
incurred in or aggravated by service or presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5107(b) (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The appellant contends that the cause of the veteran's death 
is related to his active military service.  In essence, she 
has alleged that the veteran contracted malaria while on 
active duty.  Upon his return from service, the appellant 
maintains that for a year he suffered from malaria-related 
symptoms, to include fevers, chills and weakness.  The 
appellant also contends that since his return from service, 
the veteran suffered from chronic respiratory problems that 
she alleges began in service.  She also references him 
sustaining a shrapnel wound.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38  
C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38  
C.F.R. § 3.312(a) (2005).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2005).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).

After a review of all the evidence of record, the Board finds 
that there is no competent and persuasive evidence that any 
of the medical disorders that were implicated in the 
veteran's death were related to his period of active military 
service.  According to the death certificate, the immediate 
cause of his death was reported as respiratory failure, due 
to or as a consequence of, COPD.  Service connection means 
that the facts establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2005); 38 C.F.R. § 3.303(a) (2005).  The first question 
that must be addressed, therefore, is whether incurrence of 
any of the medical disorders implicated in the veteran's 
death were factually shown during service.  

The veteran's service medical records are not available.  The 
National Personnel Records Center (NPRC) indicated that the 
veteran's service medical records were mailed to the RO in 
October 2001, though they were never found.  In cases where 
the veteran's service medical records are unavailable through 
no fault of the veteran, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996); see 
also Cromer v. Nicholson, --- F.3d ----, WL 1889887 (Fed. 
Cir.), No. 05-7172 (July 11, 2006).

In this case, in August 2001, the appellant was requested to 
provide any copies of the veteran's service medical records.  
In October 2001, NPRC indicated that the veteran's service 
medical records had been mailed.  In June 2002, an internal 
VA memorandum noted that no such records had been associated 
with the claims folder.  An August 2002 NPRC response noted 
that all records had been mailed to the RO, and no additional 
records existed.  In September 2002, the RO informed the 
appellant that the veteran's service medical records were 
missing, but that all efforts were being exhausted to locate 
them.  The appellant was requested to provide any copies of 
the veteran's service medical records that were in her 
possession.

A rating decision dated in October 2002 noted that the 
veteran's service medical records were unavailable for 
review.  Numerous attempts were made to secure such records, 
all of which were unsuccessful.  VA conceded that should 
these service medical records become available for review in 
the future, this claim would be automatically reconsidered 
and if benefits were awarded, the effective date would be the 
date of receipt of the present claim.  There is no evidence 
that the appellant has provided another copy of the service 
medical records.  Unfortunately, at this time, there is no 
medical evidence that shows that the veteran suffered from 
any problems during service. 

The appellant argues that the geographical location of the 
veteran's service and the circumstances of his service 
indicate he was in combat.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  Certainly the veteran in this 
case had heroic service during World War II.  However, 38 
U.S.C.A. §  1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  See 
38  U.S.C.A. §§ 1112, 1110, 1137 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The 
appellant has submitted private and VA medical records in 
support of her claim.  However, during the RO hearing, the 
appellant stated that the doctors who treated the veteran 
after service were all deceased.  Additionally, the only 
doctor who was still living was Dr. R., and that treatment 
began in 1963, approximately 18 years after the veteran's 
discharge from active duty.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1963 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing respiratory and COPD complaints, 
symptoms, or findings for 18 years between the period of 
active duty and the medical reports is itself evidence which 
tends to show that a respiratory disorder and/or COPD did not 
have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  See 38 C.F.R. § 
3.303(d) (2005).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran ultimately died from respiratory failure due to, or 
as a consequence of, COPD.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between any of those conditions and military 
service.  The answer, however, is that no medical 
professional has ever related any of the various medical 
disorders that were implicated in the veteran's death to his 
military service.  

The Board notes that the appellant has submitted lay 
statements from Mr. [redacted] and Mr. [redacted].  Mr. [redacted] indicated that 
he was not in the same unit as the veteran, and did not see 
him frequently, though he did get to know the veteran well 
after service and was aware of his respiratory difficulties.  
Mr. [redacted] noted that he was in the same unit as the veteran, 
but did not indicate that the veteran suffered from 
respiratory disorders or COPD during service.  Though he 
stated he believed the veteran died due to diseases 
contracted in service, neither he nor Mr. [redacted] are medical 
professionals with the appropriate training to make such a 
determination.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appellant also submitted a statement from Dr. Rice who 
stated the veteran returned home from service with malaria, 
causing bronchitis, shortness of breath, and difficulty 
breathing.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Dr. Rice stated he felt 
the veteran's death was premature due to his service.  The 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinions, which 
are speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. Rice's 
statement does not actually indicate that he ever treated the 
veteran or was familiar with his medical history or reviewed 
any of his medical records.  Certainly no objective records 
were submitted along with the statement.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Dr. Rice's 
statement also fails to account for an important fact in this 
case.  Although the appellant testified under oath that the 
veteran was not a heavy smoker and that he smoked for only a 
few weeks after service, the medical records indicate that he 
did not quit smoking cigarettes until 1990 - 45 years after 
his separation from service - and that he smoked 100 packs 
per year.  Several physicians found this smoking history 
notable enough to record when they treated the veteran for 
COPD, but no history of malaria was ever indicated.
The Board also notes that the veteran was not service 
connected for any disorder during his lifetime.  The Board 
recognizes the appellant's sincere belief that her husband's 
death was related in some way to his military experience.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his active military service.  Id.

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  The appellant argues that she is entitled to have 
reasonable doubt resolved in her favor and have her claim 
granted.  However, reasonable doubt means doubt exists 
because of an approximate balance of positive and negative 
evidence.  In this case, there actually is no evidence 
positive to the appellant's claim.  There is no medical 
evidence showing the veteran was diagnosed with the diseases 
that caused his death until decades after service, and there 
is no medical evidence showing a relationship between his 
death and any incident of service.  The appellant states that 
the veteran had malaria during service and this somehow led 
to his future conditions, but there is no competent evidence 
indicating this is plausible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.



Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2001 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  The August 2001 letter 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (West Supp. 2005); 38 
C.F.R. § 3.159 (2005).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims folder.  The 
Board notes again that the veteran's service medical records 
were determined to be unobtainable.  There is no need to 
obtain a medical opinion in this case, because such an 
opinion would be purely speculative as to the circumstances 
of the veteran's service and the diseases and injuries 
incurred therein.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


